Citation Nr: 1444428	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  09-49 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Propriety of the reduction in the evaluation for service-connected diabetes mellitus, from 40 percent to 20 percent, effective April 1, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty with the United States Air Force from April 1955 to May 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 decision by the St. Petersburg, Florida, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

The Veteran testified at an August 2011 hearing held before the undersigned at the RO; a transcript of the hearing is associated with the claims file.

In a February 2012 decision, the Board remanded the above claim for additional development.  Upon the return of the appeal to the Board, entitlement to the benefit sought was denied in a March 2013 decision.  The Veteran appealed the denial to the Court of Appeals for Veterans Claims (CAVC or the Court), which in May 2014 issued a memorandum decision reversing the Board's decision on this matter.

The Board has reviewed the Veteran's physical claims file as well as electronic records maintained in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDING OF FACT

The Court has directed restoration of a 40 percent evaluation for diabetes mellitus, effective April 1, 2009.



CONCLUSION OF LAW

The criteria for restoration of a 40 percent evaluation for diabetes mellitus, effective April 1, 2009, are met.  38 U.S.C.A. §§ 1155, 7252 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.119, Diagnostic Code 7913 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The benefit sought on appeal has been granted in full.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

The Court determined in May 2014 that a reduction in the disability rating for diabetes mellitus from 40 percent to 20 percent was not proper.  Hence, the Court reversed the Board's March 2013 finding to the contrary and remanded the case to reinstate the 40 percent rating, effective the date of the reduction.  In light of the Court's decision, no additional discussion or analysis is necessary.  The Board hereby restores the 40 percent rating for diabetes mellitus, effective April 1, 2009, and the appeal is granted to this extent.


ORDER

A 40 percent evaluation for diabetes mellitus is restored, effective April 1, 2009; to this extent only, the appeal is granted.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


